United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Newark, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-25
Issued: February 6, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

On October 3, 2012 appellant, through counsel, filed an application for review of a
decision of the Office of Workers’ Compensation Programs (OWCP) dated June 13, 2012. The
appeal was docketed as No. 13-25.
This is the second appeal before the Board. OWCP accepted conditions of right knee
sprain/strain, tear of right lateral meniscus and tear of right medial meniscus. Appellant
requested a schedule award based on a partial loss of use of his right lower extremity. He
submitted a June 12, 2008 report from Dr. David O. Weiss, an osteopath, who found that
appellant had a 15 percent impairment of the right lower extremity pursuant to the American
Medical Association, Guides to the Evaluation of Permanent Impairment (fifth edition) (A.M.A.,
Guides). OWCP’s medical adviser reviewed Dr. Weiss’ report and found that appellant had a
five percent impairment of the right lower extremity pursuant to the fifth edition of the A.M.A.,
Guides. OWCP found that there was a conflict in the medical evidence regarding the degree of
impairment stemming from appellant’s accepted right knee condition and referred him to
Dr. Robert Dennis, a Board-certified orthopedic surgeon, for a referee medical examination. In
an October 5, 2009 report, Dr. Dennis found that appellant had a seven percent permanent
impairment of the right lower extremity rating in conformance with the updated, sixth edition of
the A.M.A., Guides, which became effective as of May 1, 2009. By decision dated January 6,
2010, OWCP granted appellant a schedule award for a seven percent permanent impairment of

the right lower extremity. By decision dated March 29, 2010, OWCP’s hearing representative
affirmed the January 6, 2010 decision. In an order dated June 28, 2011, the Board set aside the
March 29, 2010 OWCP decision. It found that this decision was flawed because the hearing
representative made no findings and because the only reason provided for relying on Dr. Dennis’
opinion was that it was the only impairment rating rendered in conformance with the sixth
edition of the A.M.A., Guides. The Board remanded the case to OWCP for consideration of the
medical evidence pursuant to the standards set out in section 8128(a) and section 20 C.F.R.
§ 10.126. By decision dated November 15, 2011, OWCP found that appellant was not entitled to
an additional schedule award greater than a seven percent impairment. By decision dated
June 13, 2012, the hearing representative affirmed the November 15, 2011 decision.
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, an impartial medical referee, who shall make an examination.1
Under the Federal (FECA) Procedure Manual, the Director has exercised discretion to implement
practices pertaining to the selection of the impartial medical referee. The selection of referee
physicians is made from a strict rotational system.1 OWCP will select a physician who is
qualified in the appropriate medical specialty and who has no prior connection with the case.2 In
turn, the Director delegated authority to each district OWCP for selection of the referee
physician initially by use of the Physicians’ Directory System and currently by the Medical
Management Application within iFECS.3 These applications contain the names of physicians
who are Board-certified in over 30 medical specialties for use as referees within appropriate
geographical areas.4 The procedures provide for a rotation among physicians from the American
Board of Medical Specialties, including the medical boards of the American Medical Association
and those physicians, who are Board-certified with the American Osteopathic Association.5
Selection of the referee physician is made through use of the application by a medical
scheduler.6 The scheduler chooses the type of examination to be performed (second opinion or
impartial referee) and the applicable medical specialty. The next physician in the roster appears
on the screen and remains until an appointment is scheduled or the physician is bypassed. The
record indicates that on June 17, 2009 a medical scheduler undertook selection of an impartial
medical examiner. Dr. Christopher Spagnuola, a Board-certified orthopedic surgeon, was the
first physician selected. In a July 2, 2009 OWCP memorandum, it was indicated that his initial
selection was bypassed because he did not perform schedule award examinations. On July 9,
2009 the referee medical examination was rescheduled. The second physician selected was
Dr. Dennis. There are no screen shots of record documenting the final selection of him. The
June 17, 2009 screenshot however indicates that Dr. Dennis appeared more than once in the
1

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b) (July 2011).

2

Id. at Chapter 3.500.4(b)(1).

3

Id. at Chapter 3.500.4(b)(6).

4

Id. at Chapter 3.500.4(b)(6)(a).

5

Id. at Chapter 3.500.5.

6

Id. at Chapter 3.500.5(b).

2

rotational system, under different identification numbers.7 The Board has previously stated that
OWCP must adequately document why a physician would appear twice in a strict rotational
selection system or why differing information pertaining to the same physician would appear in
the system.
OWCP has developed specific procedures for the selection of impartial medical
specialists designed to provide adequate safeguards against any possible appearance that the
selected physician’s opinion was biased or prejudiced. The procedures contemplate that
impartial medical specialists will be selected on a strict rotating basis in order to negate any
appearance that preferential treatment exists between a particular physician and OWCP.8 OWCP
has not established that it properly followed its selection procedures.9 On remand it shall select
another impartial medical examiner to evaluate appellant’s permanent impairment. After such
further development as necessary, OWCP shall issue an appropriate decision to protect
appellant’s appeal rights.
IT IS HEREBY ORDERED THAT that this case be remanded for referral to an
impartial medical examiner to evaluate appellant’s permanent impairment.
Issued: February 6, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

K.P., Docket No. 13-1042 (issued September 17, 2013).

8

Raymond J. Brown, 52 ECAB 192 (2001).

9

As OWCP has not properly resolved the conflict of medical opinion regarding the degree of appellant’s
permanent impairment, the issues regarding his schedule award and overpayment of compensation are not in posture
for decision.

3

